Order entered November 10, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00446-CV

  ORYON TECHNOLOGIES, INC. AND ORYON TECHNOLOGIES, LLC, Appellants

                                               V.

                             M. RICHARD MARCUS, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-01252

                                           ORDER
                           Before Justices Lang, Evans and Whitehill


       By order dated April 14, 2014, the Court ordered the trial court’s April 10, 2014 “Order

on Motion for Temporary and Permanent Sealing of Court Records” STAYED pending this

Court’s resolution of appellants’ appeal. On May 7, 2014, the Court was advised that appellants

had filed bankruptcy petitions in the United States Bankruptcy Court for the Northern District of

Texas. We abated the appeal and administratively closed the case. By order dated September 23,

2015 we reinstated the appeal following notification that the bankruptcy court had dismissed the

bankruptcy cases filed by each appellant. By our opinion of this date, we have ordered the
appeal dismissed. Accordingly, we VACATE our order dated April 14, 2014 and LIFT the stay

imposed by our order. We DENY as moot appellee’s Motion to Reconsider our order.


                                                /s/    DAVID EVANS
                                                       JUSTICE